DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hikihara et al. (US 2016/0094029 A1) in view of Kreiner et al. (US 2009/0193268 A1).
In regards to claim 1, Hikihara discloses, in figure 1, a vehicular power supply system (Fig. 1) comprising: a power packet generation unit (2, abstract) configured to generate a power packet based on power supplied from one or more power supply sources (1A, 1B, par 0044); a power packet router (3A) configured to receive the power packet from the power packet generation unit (2, par 0045) via a transmission path (transmission path between 2 and 3A) and supply power of the power packet to a plurality of loads (4A, 4B) connected on a downstream side (Par 0044), and wherein the power supply control unit (Fig. 2, 25) and the power packet generation unit (Fig. 2, 28A, 28B) constitute a power packet mixer (2, par 0055-0056), and the power packet mixer (2) has a plurality of power input ports (In1 and In2) and a plurality of power packet output ports (Out1 and Out2), in which the one or more power supply sources (1A, 1B) are connected to a respective one of the plurality of power input ports (In1 and In2) and the power packet router (3A) is connected to one of the plurality of power packet output ports (Out1 and Out2, par 0278). Hikihara does not clearly disclose a power request transmission unit configured to transmit a power distribution request according to power required by the power packet router; a power supply control unit configured to supply the power packet from the power packet generation unit to the power packet router in response to the power distribution request; and an allocation unit configured to allocate priorities to the plurality of loads, wherein the power supply control unit restricts power supply to a load having a low priority in a case where a demand-supply relationship of power satisfies a predetermined condition.
However, Kreiner discloses in figure 1, a power request transmission unit (Fig. 4, 105) configured to transmit a power distribution request according to power required by the power packet router (Fig. 1, 60, Par 0025, 0040, 0056); a power supply control unit (25 as discussed in Hikihara) configured to supply the power packet from the power packet generation unit (28A, 28B as discussed in Hikihara) to the power packet router (3A as discussed in Hikihara) in response to the power distribution request (Fig. 4, 105, par 0025, 0040, 0056); and an allocation unit (40) configured to allocate priorities to the plurality of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hikihara to incorporate the teachings of Kreiner by including a power request transmission unit configured to transmit a power distribution request according to power required by the power packet router; a power supply control unit configured to supply the power packet from the power packet generation unit to the power packet router in response to the power distribution request; and an allocation unit configured to allocate priorities to the plurality of loads, wherein the power supply control unit restricts power supply to a load having a low priority in a case where a demand-supply relationship of power satisfies a predetermined condition in order to achieve packetized power distribution and provide for receiving a power request message from an electronic component within a computing environment (Kreiner, par 0003, 0005).
In regards to claim 2, Hikihara in view of Kreiner disclose the vehicular power supply system according to claim 1. Kreiner further discloses wherein the power packet mixer (2 as discussed in Hikihara) compares a power supply amount that can be supplied by the power supply source (12) with a power demand amount represented by the power distribution request (Par 0025, 0040, 0056; logic circuity 62, processor 64 and other computer readable media 66 compares a power supply amount by the power supply source 12 and monitor and manage the power supplies to each load 45A-D in response to the power distribution request by 105. The computing device router 105 may send, receive and respond to messages sent to and from the power router 60 by reading the message header 81), and stops supplying power supplied to the loadU.S. Patent Application No.: 16/546,166 (45A-D, par 0065)Attorney Ref. No.: 6006-0489 Page 3having a low priority in a case where the power demand amount is larger than the power supply amount (Par 0043, 0065).
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /JOHN W POOS/Primary Examiner, Art Unit 2896